 1
2
3
4
5
6
 7
8                       UNITED STATES DISTRICT COURT
9                     CENTRAL DISTRICT OF CALIFORNIA
10                   EASTERN DIVISION
11 DAYLE WILLIAM LONG,      ~ Case No. EDCV 17-00111-PSG(JDE;
12                     Petitioner,
                                               ORDER ACCEPTING FINDINGS
13                      v.                     AND RECOMMENDATION OF
                                               UNITED STATES MAGISTRATE
14 ~ ~ DANIEL PAR.AMO, Warden,
                                               JUDGE
15                     Respondent.
16
17
          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
18
    First Amended Petition, the Answer and supporting Memorandum ofPoints
19
    and Authorities, the Traverse, the other records on file herein, the Report and
20
    Recommendation("R&R")of the United States Magistrate Judge, the
21
    Objections to the R&R filed by Petitioner on August 27, 201S("Objections" or
22
   "Obj."), the Declaration ofPetitioner filed in support of the Objections("Long
23
    Dec1."), and the "Request for Stay in Abeyance" filed on August 27, 2018
24
               for Stay"). Further, the Court has engaged in a de novo review of
25 ("Request
                                to which objections have been made.
26 those portions of the R&R
27         Among other recommended findings, the R&R, after addressing the
                                                               tolling, and potential
28 applicable limitations period, accrual, potential statutory
1 equitable tolling, recommends Grounds Two through Nine in the First
2 Amended Petition be dismissed as untimely. R&R at 6-14. In his Objections,
3 Petitioner argues that he can "further demonstrate `good cause' in not
4 previously being afforded the means to address Constitutional errors that
5 shows due process violations, and based on inef~'ective assistance of counsel."
6 Obj. at 1. Citing to Martinez v. Ryan, 566 U.S. 1 (2012), Petitioner contends
 7 that he is entitled to equitable tolling of the limitations period because he
 8 repeatedly alerted his appellate counsel to "claims that `[c]ould have' been
 9 professionally litigated simultaneously with the direct appeal by way of habeas
10
   corpus," but appellate counsel "refus[ed] to aid Petitioner in securing the
11
   claims for e~iaustion purposes." Id. at 3-4, 6. Petitioner further argues that
12
   two separate trials generated exculpatory evidence that was not presented to
13
   Petitioner until March 2016, at which time "it was too late to address the issue
14
   in the State Court ...." Id. at 4.
15
         "[A] district court has discretion, but is not required, to consider
16
   evidence presented for the first time in a party's objection to a magistrate
17
   judge's recommendation." United States v. Howell, 231 F.3d 615,621 (9th
18
   Cir. 2000). However,"in making a decision on whether to consider newly
19
                       the district court must actually exercise its discretion, rather
20 offered evidence,
                                            the motion." Id. at 622. The Court elects
21 than summarily accepting or denying
                                                                them.
22 to consider Petitioner's additional arguments and rejects
23        First, Petitioner contends that, pursuant to the Supreme Court's decision
24 in Martinez, he qualifies for equitable tolling in light of his appellate counsel's
25 "[i]nsufficient efforts ... to have meritorious unconstitutional claims heard."
26 Obj. at 1, 4-10. Petitioner's reliance on Martinez is misplaced. The "precise
27 question" at issue in Martinez was "whether ineffective assistance in an initial-
28 review collateral proceeding on a claim of ineffective assistance at trial may

                                             2
 1 provide cause for a procedural default in a federal habeas proceeding." Martinez,
 2 566 U.S. at 9(emphasis added). The Supreme Court held that such
3 circumstances may establish cause for a prisoner's procedural default of a
4 claim of ineffective assistance at trial. Id. The issue here, however, is whether
 5 Grounds Two through Nine are untimely and whether Petitioner is entitled to
 6 tolling of the limitations period. Martinez has no bearing on the statute of
 7 limitations issue. See,~e ~•, Mendez v. Hatton, 2017 WL 1237980, at *4(C.D.
 8 Cal. Mar. 31, 2017)(explaining that Martinez has no bearing on whether the
 9
     petitioner was entitled to equitable tolling); Ruiz v. Racklev, 2017 WL
10
    1591941, at *3(C.D. Cal. Jan. 31, 2017)(explaining that Martinez has no
11
    bearing on the statute oflimitations issue where the issue is whether a claim is
12
    timely under federal law), Report and Recommendation accepted by 2017 WL
13
    1632860(C.D. Cal. Apr. 27, 2017); Cabrera v. Pennywell, 2014 WL 1271208,
14
    at *5(C.D. Cal. Mar. 24, 2014)("Martinez addressed a claim of procedural
15
    default and is inapplicable to Petitioner's statute oflimitation issues");
16
    Cotinola v. Gipson, 2014 WL 562636, at *7(C.D. Cal. Feb. 7, 2014)(same).
17
           To the extent Petitioner contends his appellate counsel's failure to raise
18
    additional claims in state court caused his untimeliness, see Obj. at 2, 6-8, 10,
19
    Petitioner fails to explain how such alleged failure precluded him from timely
20
   filing a federal habeas petition raising all of his grounds for relief. As Petitioner
21
    concedes, he was aware of these claims prior to the filing of his opening brief
22
    on direct appeal. See Obj. at 3-4, 10; Long Decl. ¶4. Counsel's conduct did not
23
    prevent Petitioner from timely seeking habeas relief. As such, equitable tolling
24
    is not warranted. See Majov v. Roe, 296 F.3d 770, 776 n.3(9th Cir. 2002)
25
   (finding petitioner's "attempt to place blame on his previous attorney and to
26
    assign his reliance on that attorney [as] having made timely filing `impossible'
27
   [fell] short ofthe circumstances required" to warrant equitable tolling); Trujillo
28
    v. Adams, 368 F. App'x 790, 791 (9th Cir. 2010)(petitioner not entitled to
                                              3
 1equitable tolling based on state appellate counsel's failure to exhaust federal
2 claim before California Supreme Court); Serbantez v. McDowell, 2015 WL
3 11182031, at *5(C.D. Cal. Nov. 2, 2015)(appellate counsel's failure to raise a
4 claim did not warrant equitable tolling), Report and Recommendation
5 accepted bX 2016 WL 3912010(C.D. Cal. July 18, 2016); Brown v. Tampkins,
6 2014 WL 60118, at *3(N.D. Cal. Jan. 7, 2014)(petitioner's argument that his
7 appellate counsel's failure to raise a claim on direct appeal was insufficient to
8 warrant equitable tolling); Isaac v. Cash, 2013 WL 6331107, at *6(C.D. Cal.
9 Dec. 3, 2013)(concluding petitioner was not entitled to equitable tolling due to
10 his appellate counsel's failure to raise claims on direct appeal "because
11 counsel's conduct did not prevent Petitioner from timely seeking state habeas
12 relief on the unexhausted claims before proceeding with a habeas petition").
13 Further, as explained in the R&R,Petitioner is not entitled to equitable tolling
14 merely because he needed to rely on the assistance of another inmate(Long
15 Decl. ¶6). See Chaffer v. Prosper, 592 F.3d 1046, 1049(9th Cir. 2010)(per
16 curiam)(finding petitioner's pro se status and reliance on inmate helpers not to
17 be extraordinary circumstances justifying equitable tolling); De Adams v.
18 Hedgpeth, 2015 WL 114163, at *5(C.D. Cal. Jan. 7, 2015)("as a matter of
19 law, petitioner's need to rely on [a layman fellow-inmate] does not constitute
20 an extraordinary circumstance for purposes of equitable tolling").
21       Petitioner also appears to contend he is entitled to equitable tolling
22 because he did not learn of certain exculpatory evidence until March 2016.
23 Obj. at 4-5. Petitioner fails to explain, however, how the discovery of this
24 information —before the statute oflimitations commenced —prevented him
25 from timely filing a federal habeas petition raising all of his claims more than a
26 year later. Thus, such circumstances do not warrant equitable tolling.
27         Finally, Petitioner requests a stay of the proceedings, or alternatively, a
28 waiver ofthe exhaustion requirement. Dkt. 43, Request for Stay. Because the
 1   statute oflimitations has already expired, any additional claims would be
2 untimely. As such, Petitioner's request is denied. See King v. Rvan, 564 F.3d
 3 1133, 1140-41 (9th Cir. 2009); Barnett v. Fox, 2017 WL 4023090, at *4(C.D.
4 Cal. July 6, 2017)(denying Rhinesl stay because the petition was time-barred),
5 Report and Recommendation accepted by 2017 WL 4022400(C.D. Cal. Sept.
6 10, 2017); Young v. Muniz, 2016 WL 8260458, at *3(C.D. Cal. Mar. 8, 2016)
7 (a petitioner will not be entitled to a Rhines stay if the claim is clearly time-
 8 barred); Kind v. Frauenheim, 2016 WL 687867, at *6(N.D. Cal. Feb. 19,
 9
   2016)(neither a Rhines nor Kellv2 stay was appropriate because staying the
10
   proceedings would do nothing to eliminate the untimeliness problem).
11
         As noted above, the Court has engaged in a de novo review ofthose
12
   portions ofthe R&R to which objections have been made, and has considered
13
   and rejected the arguments raised by Petitioner in his Objections. The Court
14
   accepts the findings and recommendation of the Magistrate Judge.
15
         IT IS THEREFORE ORDERED that:
16
             1. Petitioner's request for an evidentiary hearing is DENIED;
17
             2. Petitioner's Request for Stay is DENIED; and
18
             3. Judgment be entered denying the First Amended Petition and
19
20              dismissing this action with prejudice.

21
     Dated:     /~~~f1P~
22
23
                                                 PHILIP S. GUTIERREZ
24                                               United States District Judge
25
26
           1 Rhines v. Weber, 544 U.S. 269(2005).
27
28         2 Kelly v. Small, 315 F.3d 1063(9th Cir. 2003)(as amended), overruled on
     other mounds by Robbins v. Carev,481 F.3d 1143(9th Cir. 2007).

                                             5
